

116 HR 6263 IH: To amend title XVIII of the Social Security Act to waive cost sharing under the Medicare program for certain visits relating to testing for COVID–19.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6263IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Sarbanes (for himself, Mr. Danny K. Davis of Illinois, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to waive cost sharing under the Medicare program for certain visits relating to testing for COVID–19.1.Waiving cost sharing under the Medicare program for certain visits relating to testing for COVID–19(a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended—(1)in subsection (a)(1)—(A)by striking and before (CC); and (B)by inserting before the period at the end the following: , and (DD) with respect to a specified COVID–19 testing-related service described in paragraph (1) of subsection (cc) for which payment may be made under a specified outpatient payment provision described in paragraph (2) of such subsection, the amounts paid shall be 100 percent of the payment amount otherwise recognized under such respective specified outpatient payment provision for such service,; (2)in subsection (b), in the first sentence—(A)by striking and before (10); and(B)by inserting before the period at the end the following: , and (11) such deductible shall not apply with respect to any specified COVID–19 testing-related service described in paragraph (1) of subsection (cc) for which payment may be made under a specified outpatient payment provision described in paragraph (2) of such subsection; and(3)by adding at the end the following new subsection:(cc)Specified COVID–19 testing-Related servicesFor purposes of subsection (a)(1)(DD):(1)Description(A)In generalA specified COVID–19 testing-related service described in this paragraph is a medical visit that—(i)is in any of the categories of HCPCS evaluation and management service codes described in subparagraph (B);(ii)is furnished during any portion of the emergency period defined in section 1135(g)(1)(B) beginning on or after the date of the date of the enactment of this subsection; and(iii)results in an order for or administration of an in vitro diagnostic product (as defined in section 809.3(a) of title 21, Code of Federal Regulations) administered during any portion of such emergency period beginning on or after the date of the enactment of this subsection for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19 that is approved, cleared, or authorized under section 510(k), 513, 515, or 564 of the Federal Food, Drug, and Cosmetic Act.(B)Categories of HCPCS codesFor purposes of subparagraph (A), the categories of HCPCS evaluation and management services codes are the following:(i)Office and other outpatient services.(ii)Hospital observation services.(iii)Emergency department services.(iv)Skilled nursing facility services.(v)Domiciliary, rest home, or custodial care services.(vi)Home services.(2)Specified outpatient payment provisionA specified outpatient payment provision described in this paragraph is any of the following:(A)The hospital outpatient prospective payment system under subsection (t).(B)The physician fee schedule under section 1848.(C)The prospective payment system developed under section 1834(o).(D)Section 1834(g), with respect to an outpatient critical access hospital service.(E)The payment basis determined in regulations pursuant to section 1833(a)(3) for rural health clinic services. .(b)Claims modifierThe Secretary of Health and Human Services shall provide for an appropriate modifier (or other identifier) to include on claims to identify, for purposes of subparagraph (DD) of section 1833(a)(1), as added by subsection (a), specified COVID–19 testing-related services described in paragraph (1) of section 1833(cc) of the Social Security Act, as added by subsection (a), for which payment may be made under a specified outpatient payment provision described in paragraph (2) of such subsection.(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the provisions of, including amendments made by, this section through program instruction or otherwise.